            Case 5:21-cr-50014-TLB Document 23                                Filed 05/06/21 Page 1 of 3 PageID #: 67

AO I99A (Rev . 06/19) Order Setting Conditions of Release                                                   Page I of   3   Pages



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                            Western District of Arkansas


                     United States of America                             )
                                    V.                                    )
                      Joshua James Duggar
                                                                          )        Case No.   5:21-cr-50014-001
                                                                          )
                                                                          )
                               Defendant

                                         ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(I)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.
       The defendant must appear at:               John Paul Hammerschmidt Federal Building , 35 E. Mountain Street, Room 509
                                                                                           Place
        Fayetteville, Arkansas

       on                                                             7/6/2021 9:00 am
                                                                         Date and Time
        If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.




If is further ordered that the defendant be released provided that the defendant executes an unsecured bonding binding
the defendant to pay the United States the sum of$_ in the event of a failure to appear as required or to
surrender as directed for service of any sentence imposed
                   Case 5:21-cr-50014-TLB Document 23                                     Filed 05/06/21 Page 2 of 3 PageID #: 68

1\0 19 )[l (Rev. 12/1 l J /\dditional Conditions o f Release                                                                                  Page   2   of   3   Pages

                                                          ADDITION AL CO 1DIT1ONS OF RELEAS E

        IT IS Fl RTI ll ~R ORDERl-:I) that the defendan t"s release is subject to the conditions marked below:

( X )     (Ci)     The defendant is placed in the custody of:
               Perso n or organizat ion           _L~Qg~ nt and Maria Reber                     ___              ____                 ____            _ _________ _
               /\cldrcss (011/y /( abol'e ism , or~a111:alio11) __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ ______ ..
               Cit) and state        Elkins,/\ R       ___                   -----------,-                       Tel. No. _ _        ____ __ _ _ _
who ag rees to (a) : upcrvi sc the dch1dant. (~sc every effort to assurethe defendant ·s appearance at all court proceedings, and (c) not ify the court immediately
1fthc defendant violates a condition of release 01 ts no longc1 in the custodian's ~ustod .

                                                                                Signed·                 ~:._o:,·t,·1~~'4.-- ~""-,hlc~'-'"""'L- - - ~ ay 6, 2~2 1
                                                                                          - A ~ Cu.rt                                                         Date
(X )      (7)      The defendant must.
        ( X      ) (a) submi t to superv ision by and report for supervision to the U S Probation Office
                                                                                        -=---=--'---'------ - -- - - - - - - - - - -
                        tel phone number        (47m 442-9892_ . no late r than
          X        (b) continue or actively seek employment.
                   (c) continue or start an education program.
          X        ( I) surrender any passpon to:         U. S . P robatio n
          X        (c) not obtain a passport or other internat iona l trave l document.
          X        (I) ab ide by the following restrictions on persona l associ ation, res idence. or travel : T ravel restricted to Western Distri ct of
                        Arkan_s as , Fayettev il le Division , un less, g iven appJQ\La l pJior appwval from the U.S . Pro_bation Office .
                   (g) avoid all contact , directly or ind irectl y, wi th any person who is or may be a vict im or wi tn ess in the in ves tigat ion or prosecution.
                        including:

                    ( It ) get medical or p. yc hiatric treatment :
                                                                      - - - - --- - - - - - - - - - - - - - - - - - - -
                    (i) return to custody cach _____ at                          o' clock alier bei ng released at _ __ _ _ o'clock for employment. schooli ng.
                        or the fo llowi ng purposes:

                    (i) main tain rcsidcn; at a halfway house or community corrections center. as the pretria l services office or supervising officer considers
                    m:ccssary.
          X    (k) not possess a firearm. destructive device. or other weapon.
          X    (I) not use alcohol (        ) at all ( X ) excess ively .
          X   (111) 1101 use or unlawfully possess a narco tic drug or other con tro lled substances defined in 21 U.S. C. § 802. un less prescribed by a licensed
                    medical practitioner.
        ( X ) (n) thc dcfcndant shall not pu rcha c, possess. use. distribute or administer marij uana or obtain or possess a med ica l marijuana card or
                    prc~cription. Thi s condition supersedes standard condition number 7(111) wi th respect to marijuana only. Ir the de fe ndant is curre ntly in
                    possession of a medica l ma rijuana card, he/s he will turn it over immed iately to the probat ion office.
                 ) (o) submit to testing for a prohibi ted substance if requ ired by the pretria l services offi ce or superv ising officer. Testing may be used with random
                       frequency and may include uri ne testi ng, the wearing of a sweat patch, a remote alco hol test ing sys tem. and/or any form of prohi bited
                       substance sere ·ning or testing. The defendant must not obstruct, attempt to obstruct, ortamper wiih the efficiency and accuracy of proh ibited
                       substance screening or tes ting.
              (p) participate in a pro!lram of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial scrviccs office or
                   su pervising of'lkcr.
          X   (q) pa rt ic ipate in om: of the fo ll owing locat ion rest ri ction programs and comply wi th its requi rements as directed.
                  (       ) (i) C urfew. You arc restricted to you r residence eve1y day (          ) from                      to           . or        ) as
                                 <lircc1cd by the pretrial services office or supervising officer: or
                  ( X ) (ii) Home Detention. You arc rest ri cted to yo ur res idence at all times except for employment; education: religi ous crvic.:s: medical.
                                 substance abuse. or mental heal th treatment; attorney visi ts; court appearances : court-ordered obligations; or other ac tivi tii.:s
                                 approved in advance by the pretria l serv ices orfice or supervising officer: or
                         ) (iii) Home In car ceration. You arc restric ted to 24 -hour-a-day lock-dow n at your residence except for medica l necessities and
                                             court appearances or other activities spccilkally approved by the court.
        ( X ) (r) submit to location mo nitoring as direc ted by the pretrial ·erviecs office or supe rvising officer and comply with all of' the progra m
                  requiremc:nts an I instruct ions provided.
                  ( X ) You must pay al l or pan of the cost of the program based on your ability to pny as determined by the pretrial serv ice office or
                           supervising officer.
          X        (s) report as soon as possible. to the pretrial serv ices ofli cc or supervis ing oflicer. every contact with law enforcement personne l. inc luding
                        nrn:s ts. questioning. or traflic stops.
          x        (t) Mus t ~t possess/v iew po.!:!:log raphy/erotica of any kind ; S h a ll not access or uti lize an Internet-capa ble d ev ice .
                       All Inte rn et-c apab le _d ev ic_e__.s i_n the res ide nce sh a l be _p.i3ss_word p..LoJ ected . NQ_co.n..ta_ct w itiunioo.rsJnclud ir:ig_ _ _
                       fa mil y s ib lings/mem be rs w ith the e xception that he may have superv ised visi ts with his ch ildren .
     Case 5:21-cr-50014-TLB Document 23                                   Filed 05/06/21 Page 3 of 3 PageID #: 69



AO 19llC (Rev 09/08} ,\d \l~'-' or P~nallies                                                                                      of   •.. . . 3   ···- Pages
                                               ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

        Violating any of the foregoing conditions of release ma) result in the immediate issuance of a warrant for your arrest. a
re,·acation of your release. an order of detention. a forfeiture of an~ bond. and a prosecution for contempt of court and could result in
imprisonment. a fine. or both.
        While on release. if you commit a federal felony llffense the punishment is an additional prison term ofnot more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e .. in addition to) to any other sentence you recei\'C.
        It is a crime punishable by up to ten years in prison. and a $250.000 tine. t1r both, to: obstruct a criminal inYestigation:
tamper with a witness. victim. or informant: retaliate or attempt to retaliate against a witness. victim. or informant: or intimidate or attempt
to intimidate a witness. victim. _iuror. informant, or officer of the court. The penalties for tampering, retaliation. or intimidation are
significant!)' more serious if they involve a killing or nttempted killing.
        If. after release. you knm\ingly fail to appear as the conditions of release require. or to surrender to sen ea sentence.
you may he prosecuted for foiling to appear or surrender and additional punishment ma:1- be irnposed. If you are com·icted of:
       ( l) an offense punishable by death. life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
              not more than $250.000 or imprisoned for not more than JO year.s. or both:
       ('.;) an offense punishable b) imprisonment for a term of Ii\'e years or more, but less than fifteen yeurs - you will be lined not
              more than $250.000 or imprisoned for not more than the years. or both;
       (3) any other felony - you will be fined not more than $250.000 or imprisoned not more than two ycar5. or both:
       1-l) a misdemeanor - you will be fined not more than $1 U0.000 or imprisoned not more than one year. or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecu(i\·e to an:r other sentence you recei\ e. In
addition. a failure to appeur or surrender ma} result in the forfeiture of any bond posted.

                                                     Acknowledgment ofthe Defendant

       l acknowledge that I am the defendant in this case nnd that I am a,1are of the conditions of release. I promise to obe\' all conditions
of release, to appear as directed. and surrender to serve an> sentence imposed. I am aware of the penalties and sanctions ;et forth abo,·e.


        US DISTRICT COURT
      WESTERN DIST ARKANSAS
                       FILED

                 MAY -6 2021
                                                                                  ·-•··- --·---    Elkl=ns='""
                                                                                                             AR
                                                                                                              =-- - -
       DOUGLAS F. YOUNG, Clerk                                                                    Cir;.· and State
        By
                       Deputy C1erlt
                                                   Directions to the United States Marshal




                                                          _ _ -·-- ___ Christy _Comstock United States Magistrate Judge
                                                                                           Primed 11onre and Ir/le      - ·- -   -""'----      -     -   -




                     DISTRIBUTION         COL'RT    DEFENDANT      PRETRIAL SERVICE      !! S . A TIORNEY        l : S MARSHAL
                                                     :!
                                                     !:
